Exhibit 10.4

 

 

 

SUBSERVICING SUPPLEMENT

dated as of February 10, 2012

between

OCWEN LOAN SERVICING, LLC

and

HLSS HOLDINGS, LLC

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

ARTICLE I. DEFINITIONS

     1   

1.1 Definitions

     1   

ARTICLE II. SUBSERVICING

     3   

2.1 Engagement as Subservicer

     3   

2.2 Servicing Transfer Procedures

     3   

2.3 Reference to Master Subservicing Agreement

     3   

ARTICLE III. SERVICING FEES

     3   

3.1 Base Subservicing Fee

     3   

3.2 Performance Fee

     4   

ARTICLE IV. MISCELLANEOUS

     4   

4.1 Incorporation

     4   

4.2 Third Party Beneficiaries

     4   

 

SCHEDULE I

   Servicing Agreements

SCHEDULE II

   Retained Servicing Fee Percentage

SCHEDULE III

   Target Ratio Schedule



--------------------------------------------------------------------------------

SUBSERVICING SUPPLEMENT

This SUBSERVICING SUPPLEMENT, dated as of February 10, 2012 (this “Subservicing
Supplement”), is by and between HLSS HOLDINGS, LLC, a Delaware limited liability
company (“Servicer”), and OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (“Ocwen”).

RECITALS:

WHEREAS, as of the applicable Servicing Transfer Date (as defined herein),
Servicer will become the servicer of certain Mortgage Loans (as defined in the
Master Subservicing Agreement) pursuant to the terms of those certain pooling
and servicing agreements or other servicing agreements listed in Schedule I
hereto; and

WHEREAS, Servicer and Ocwen are parties to that certain Master Subservicing
Agreement dated as of the date hereof (the “Master Subservicing Agreement”); and

WHEREAS, Servicer desires to engage Ocwen to act as subservicer with respect to
the Mortgage Loans relating to those pooling and servicing agreements or other
servicing agreements listed in Schedule I hereto, as of the applicable Servicing
Transfer Date (as defined herein), and Ocwen desires to act as subservicer with
respect to the Mortgage Loans relating to those pooling and servicing agreements
or other servicing agreements, on the terms set forth in the Master Subservicing
Agreement, as supplemented by this Subservicing Supplement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Servicer and Ocwen agree as follows:

ARTICLE I.

DEFINITIONS.

1.1 Definitions. (a) For purposes of this Subservicing Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below.

“Base Subservicing Fee” has the meaning set forth in Section 3.1.

“Deferred Servicing Agreement” has the meaning set forth in the Sale Supplement.

“Excess Servicing Advances” shall mean, for any calendar month, the amount, if
any, by which the outstanding Servicing Advances with respect to the Servicing
Agreements as of the last day of such calendar month exceeds an amount equal to
(a) the Target Ratio for such calendar month multiplied by (b) the unpaid
principal balance of the Mortgage Loans subject to the Servicing Agreements as
of the last day of such calendar month.

 

Subservicing Supplement



--------------------------------------------------------------------------------

“Monthly Reporting Date” means, with respect to each Subject Servicing
Agreement, the date specified as the “Monthly Reporting Date” in Schedule I to
this Subservicing Supplement.

“Monthly Servicing Fee” shall mean, for each calendar month, the sum of the Base
Subservicing Fee such calendar month and the Seller Monthly Servicing Fee (as
defined in the Sale Supplement) for such calendar month.

“Performance Fee” has the meaning set forth in Section 3.2.

“Retained Servicing Fee” shall mean, for any calendar month, an amount equal to
the sum of (a) the product of the Retained Servicing Fee Percentage for such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Subject Servicing Agreements and the Deferred Servicing
Agreements during such calendar month, and (b) the Retained Servicing Fee
Shortfall, if any, for the immediately prior calendar month.

“Retained Servicing Fee Percentage” shall mean, for any calendar month, the
percentage set forth on Schedule II to this Subservicing Supplement.

“Retained Servicing Fee Shortfall” shall mean, for any calendar month, beginning
in February, 2012, an amount equal to the excess, if any, of (a) the Retained
Servicing Fee for such calendar month over (b) the excess, if any, of (x) the
aggregate Servicing Fees actually received by Servicer pursuant to the Subject
Servicing Agreements and with respect to the Deferred Servicing Agreements
during such calendar month (whether directly pursuant to such Subject Servicing
Agreement or pursuant to Sale Supplement, as applicable) over (y) the Monthly
Servicing Fee for such calendar month.

“Sale Supplement” shall mean that certain Sale Supplement, dated as of the date
hereof, between Servicer, as Purchaser, and Ocwen, as Seller, as the same may be
amended, supplemented or otherwise modified from time to time.

“Scheduled Termination Date” means, with respect to each Subject Servicing
Agreement serviced pursuant to this Subservicing Supplement, the date which is
six (6) years after the closing date of the initial acquisition of assets
pursuant to the Sale Supplement.

“Servicing Agreement” shall mean each of the pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto.

“Servicing Fees” shall mean, with respect to any Servicing Agreement, the
servicing fees payable to Servicer under the Subject Servicing Agreements,
including each “servicing fee” payable based on a percentage of the outstanding
principal balance of the Mortgage Loans serviced pursuant to such Servicing
Agreement, but excluding any Ancillary Income, Prepayment Interest Excess or any
amounts earned in connection with the investment of funds in the related
Custodial Accounts and Escrow Accounts.

“Servicing Transfer Date” shall have the meaning specified in the Sale
Supplement.

“Subject Servicing Agreement”, shall mean, as of any date of determination, each
Servicing Agreement with respect to which the Servicing Transfer Date has
occurred on or prior to such date and with respect to which the Subservicing
Termination Date has not occurred on or prior to such date.

 

Subservicing Supplement

2



--------------------------------------------------------------------------------

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule III with respect to such month.

(b) Any capitalized term used but not defined in this Subservicing Supplement
shall have the meaning assigned to such term in the Master Subservicing
Agreement.

ARTICLE II.

SUBSERVICING

2.1 Engagement as Subservicer. Servicer hereby engages Ocwen to act as
subservicer, and Ocwen agrees to act as subservicer, with respect to the
Mortgage Loans relating to those certain pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto (the “Subject Servicing
Agreements”) pursuant to the terms of the Master Subservicing Agreement, as
supplement by this Subservicing Supplement, on and after the related Servicing
Transfer Date for such Subject Servicing Agreement. Except as set forth in this
Subservicing Supplement or the Master Subservicing Agreement, Ocwen further
agrees to be responsible for performing all of the duties and obligations of
Servicer and its subservicers under each Subject Servicing Agreement, and to
meet any standards and fulfill any requirements applicable to Servicer or its
subservicer under each Subject Servicing Agreement on and after the related
Servicing Transfer Date.

2.2 Servicing Transfer Procedures. Servicer and Ocwen each covenant and agree to
following the Servicing Transfer Procedures agreed pursuant to the Sale
Supplement with respect to each Subject Servicing Agreement.

2.3 Reference to Master Subservicing Agreement. Each of Servicer and Subservicer
agrees that (a) this Subservicing Supplement is a “Subservicing Supplement”
executed pursuant to Section 2.1 of the Master Subservicing Agreement, (b) the
terms of this Subservicing Supplement are hereby incorporated into the Master
Subservicing Agreement with respect to the Subject Servicing Agreements and the
related Mortgage Loans to the extent set forth therein, (c) each of the Subject
Servicing Agreements listed in Schedule I is a “Subject Servicing Agreement” as
such term is used in the Master Subservicing Agreement on and after the related
Servicing Transfer Date, and (d) the terms of this Subservicing Supplement apply
to the Subject Servicing Agreements specified herein and not to any other
“Subject Servicing Agreement” as that term is used in the Master Subservicing
Agreement. In the event of any conflict between the provisions of this
Subservicing Supplement and the Master Subservicing Agreement, the terms of this
Subservicing Supplement shall prevail.

ARTICLE III.

SERVICING FEES

3.1 Base Subservicing Fee. As compensation for its services with respect to the
Subject Servicing Agreements, Servicer shall pay Ocwen a monthly base
subservicing fee for

 

Subservicing Supplement

3



--------------------------------------------------------------------------------

each calendar month during which Ocwen is servicing Mortgage Loans with respect
to Subject Servicing Agreements pursuant to this Subservicing Supplement equal
to 12.00% of the aggregate Servicing Fees actually received by Servicer pursuant
to the Subject Servicing Agreements during such calendar month (the “Base
Subservicing Fee”).

3.2 Performance Fee. Servicer shall pay to Ocwen for each calendar month during
which Ocwen is servicing Mortgage Loans with respect to Subject Servicing
Agreements pursuant to this Subservicing Supplement a performance fee (the
“Performance Fee”) equal to the greater of (a) zero and (b) the excess, if any,
of the aggregate of all Servicing Fees actually received by Servicer pursuant to
the Subject Servicing Agreements and with respect to the Deferred Servicing
Agreements during such calendar month (whether directly pursuant to such Subject
Servicing Agreement or pursuant to the Sale Supplement, as applicable) over the
sum of (i) the Monthly Servicing Fee for such calendar month and (ii) the
Retained Servicing Fee for such calendar month, multiplied by (y) a fraction,
(i) the numerator of which is the average unpaid principal balance of all
Mortgage Loans subject to the Subject Servicing Agreements during such calendar
month and (ii) the denominator of which is equal to the sum of the average
unpaid principal balance of all Mortgage Loans subject to the Deferred Servicing
Agreements during such calendar month and the average unpaid principal balance
of all Mortgage Loans subject to the Subject Servicing Agreements during such
calendar month, or such other allocation percentage which is agreed by Servicer
and Ocwen (the “Allocation Percentage”). The Performance Fee, if any, for any
calendar month will be reduced by 6.50% per annum (i.e., 0.5417% per month) of
the Excess Servicing Advances, if any, for such calendar month multiplied by the
Allocation Percentage. If the Closing Date does not occur on the first day of a
calendar month, the Performance Fee for the period from the Closing Date to the
last of the calendar month in which the Closing Date occurs shall be calculated
in a pro rata manner based on the number of days in such period.

ARTICLE IV.

MISCELLANEOUS

4.1 Incorporation. The provisions of Article 10 of the Master Subservicing
Agreement are hereby incorporated into this Subservicing Supplement by
reference, mutatis mutandis, as if its provisions were fully set forth herein.

4.2 Third Party Beneficiaries. Ocwen and Servicer each acknowledges and agrees
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Facility pursuant to which Servicer has
transferred Servicer Advances made pursuant to a Servicing Agreement is an
express third party beneficiary of this Subservicing Supplement and the
Subservicing Agreement solely with respect to the Servicing Agreements related
to such Servicing Advance Facility.

[Signature Page Follows]

 

Subservicing Supplement

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subservicing Supplement
to be executed and delivered as of the date first above written.

 

HLSS HOLDINGS, LLC

By: Home Loan Servicing Solutions, Ltd., its sole

member

    By:   /s/ William C. Erbey                 Name:   William C. Erbey
    Title:   Chief Executive Officer

 

OCWEN LOAN SERVICING, LLC     By:   /s/ Ronald M. Faris     Name:   Ronald M.
Faris     Title:   President, CEO and Secretary

 

Subservicing Supplement

5



--------------------------------------------------------------------------------

SCHEDULE I

SERVICING AGREEMENTS

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 1.    EQLS 2007-1    Pooling and Servicing Agreement, dated as of June 1,
2007, among BCAP LLC, as Depositor, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A
HOMEQ SERVICING, as Servicer, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee,
and THE BANK OF NEW YORK TRUST COMPANY, N.A., as Custodian.    1/17/12 2.   
SABR 2007-NC2    Pooling and Servicing Agreement, dated as of February 1, 2007,
among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, BARCLAYS CAPITAL
REAL ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer, NC CAPITAL CORPORATION, as
Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.   
1/18/12 3.    SABR 2007-NC1    Pooling and Servicing Agreement, dated as of
January 1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
BARCLAYS CAPITAL REAL ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer, NC CAPITAL
CORPORATION, as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee.    1/18/12 4.    SABR 2006-FR3    Pooling and Servicing Agreement,
dated as of July 1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, OFFICETIGER GLOBAL REAL
ESTATE SERVICES INC., as Loan Performance Advisor, FREMONT INVESTMENT & LOAN, as
Responsible Party, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee.   
1/18/12 5.    SABR 2006-HE1    Pooling and Servicing Agreement, dated as of
August 1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
HOMEQ SERVICING CORPORATION, as Servicer, FREMONT INVESTMENT & LOAN, as a
Responsible Party, AEGIS MORTGAGE CORPORATION, as a Responsible Party, DECISION
ONE MORTGAGE COMPANY, LLC, as a Responsible Party, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Trustee.    1/18/12

 

Sch I-1



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   6.    SABR 2006-HE2    Pooling and Servicing Agreement, dated as of
September 1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
HOMEQ SERVICING CORPORATION, as Servicer, FREMONT INVESTMENT & LOAN, as a
Responsible Party, NC CAPITAL CORPORATION, as a Responsible Party, AEGIS
MORTGAGE CORPORATION, as a Responsible Party, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee.      1/18/12    7.    SABR 2006-NC3    Pooling and
Servicing Agreement, dated as of October 1, 2006, among SECURITIZED ASSET BACKED
RECEIVABLES LLC, as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, NC
CAPITAL CORPORATION, as Responsible Party, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Custodian.
     1/18/12    8.    SABR 2006-WM2    Pooling and Servicing Agreement, dated as
of October 1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, WMC MORTGAGE CORP., as
Responsible Party, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee.     
1/18/12    9.    SABR 2006-WM3    Pooling and Servicing Agreement, dated as of
November 1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, WMC
MORTGAGE CORP., as Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian.      1/18/12
   10.    SABR 2006-FR4    Pooling and Servicing Agreement, dated as of November
1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, BARCLAYS
CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, FREMONT INVESTMENT
& LOAN, as Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian.      1/18/12   

 

Sch I-2



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   11.    SABR 2006-WM4    Pooling and Servicing Agreement, dated as of
December 1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, WMC
MORTGAGE CORP., as Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian.      1/18/12
   12.    SABR 2007-HE1    Pooling and Servicing Agreement, dated as of January
1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, BARCLAYS
CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, WMC MORTGAGE
CORP., as a Responsible Party, NC CAPITAL CORPORATION, as a Responsible Party,
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Custodian.      1/18/12    13.    SABR 2007-BR5    Pooling and
Servicing Agreement, dated as of June 1, 2007, among BCAP LLC, as Depositor,
BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.      1/18/12    14.   
SABR 2007-BR4    Pooling and Servicing Agreement, dated as of May 1, 2007, among
SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, BARCLAYS CAPITAL REAL
ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, and DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee.      1/18/12    15.    SABR 2007-BR3    Pooling and
Servicing Agreement, dated as of May 1, 2007, among SECURITIZED ASSET BACKED
RECEIVABLES LLC, as Depositor, BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ
SERVICING, as Servicer, WMC MORTGAGE CORP., as Responsible Party, DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian.      1/18/12    16.    SABR 2007-BR2    Pooling and Servicing
Agreement, dated as of April 1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES
LLC, as Depositor, BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as
Servicer, WMC MORTGAGE CORP., as Responsible Party, DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian.
     1/18/12   

 

Sch I-3



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   17.    SABR 2007-BR1    Pooling and Servicing Agreement, dated as of
March 1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.      1/18/12    18.   
PPSI 2004-WHQ1    Pooling and Servicing Agreement, dated as of September 1,
2004, among PARK PLACE SECURITIES, INC., as Depositor, HOMEQ SERVICING
CORPORATION, as Master Servicer, and WELLS FARGO BANK, N.A., as Trustee.     
1/18/12    19.    PPSI 2004-MHQ1    Pooling and Servicing Agreement, dated as of
October 1, 2004, among PARK PLACE SECURITIES, INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Master Servicer, and WELLS FARGO BANK, N.A., as
Trustee.      1/18/12    20.    PPSI 2004-WHQ2    Pooling and Servicing
Agreement, dated as of November 1, 2004, among PARK PLACE SECURITIES, INC., as
Depositor, HOMEQ SERVICING CORPORATION, as Master Servicer, and WELLS FARGO
BANK, N.A., as Trustee.      1/18/12    21.    PPSI 2005-WHQ1    Pooling and
Servicing Agreement, dated as of February 1, 2005, among PARK PLACE SECURITIES,
INC., as Depositor, HOMEQ SERVICING CORPORATION, as Master Servicer, and WELLS
FARGO BANK, N.A., as Trustee.      1/18/12    22.    PPSI 2005-WHQ2    Pooling
and Servicing Agreement, dated as of April 1, 2005, among PARK PLACE SECURITIES,
INC., as Depositor, HOMEQ SERVICING CORPORATION, as Master Servicer, and WELLS
FARGO BANK, N.A., as Trustee.      1/18/12    23.    PPSI 2005-WHQ3    Pooling
and Servicing Agreement, dated as of May 1, 2005, among PARK PLACE SECURITIES,
INC., as Depositor, HOMEQ SERVICING CORPORATION, as Master Servicer, and WELLS
FARGO BANK, N.A., as Trustee.      1/18/12    24.    PPSI 2005-WHQ4    Pooling
and Servicing Agreement, dated as of August 1, 2005, among PARK PLACE
SECURITIES, INC., as Depositor, HOMEQ SERVICING CORPORATION, as Master Servicer,
and WELLS FARGO BANK, N.A., as Trustee.      1/18/12   

 

Sch I-4



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   25.    SABR 2005-HE1    Pooling and Servicing Agreement, dated as of
November 1, 2005, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
HOMEQ SERVICING CORPORATION, as Servicer, COUNTRYWIDE HOME LOANS SERVICING LP,
as Servicer, MORTGAGERAMP, INC., as Loan Performance Advisor, NC CAPITAL
CORPORATION, as a Responsible Party, WMC MORTGAGE CORPORATION, as a Responsible
Party, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee.      1/18/12   
26.    SABR 2006-FR1    Pooling and Servicing Agreement, dated as of February 1,
2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, MORTGAGERAMP, INC., as Loan Performance
Advisor, FREMONT INVESTMENT & LOAN, as Responsible Party, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Trustee.      1/18/12    27.    SABR 2006-FR2   
Pooling and Servicing Agreement, dated as of June 1, 2006, among SECURITIZED
ASSET BACKED RECEIVABLES LLC, as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, OFFICETIGER GLOBAL REAL ESTATE SERVICES INC., as Loan Performance
Advisor, FREMONT INVESTMENT & LOAN, as Responsible Party, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Trustee.      1/18/12    28.    ABFC 2003-WMC1   
Pooling and Servicing Agreement, dated as of November 1, 2003, by and between
ASSET BACKED FUNDING CORPORATION, HOMEQ SERVICING CORPORATION, and JPMORGAN
CHASE BANK      1/17/12    29.    FFML 2005-FF5    Pooling and Servicing
Agreement, dated as of April 1, 2005, among ASSET BACKED FUNDING CORPORATION, as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer and JPMORGAN CHASE BANK,
N.A., as Trustee.      1/17/12    30.    ABFC 2005-WMC1    Pooling and Servicing
Agreement, dated as of September 1, 2005, among ASSET BACKED FUNDING
CORPORATION, as Depositor, HOMEQ SERVICING CORPORATION, as Servicer and WELLS
FARGO BANK, N.A., as Trustee.      1/18/12    31.    ABSHE 2004-HE1    Pooling
and Servicing Agreement, dated as of January 1, 2004, among ASSET BACKED
SECURITIES CORPORATION, as Depositor, DLJ MORTGAGE CAPITAL, INC., as Seller,
HOMEQ SERVICING CORPORATION, as Servicer and U.S. BANK NATIONAL ASSOCIATION, as
Trustee.      1/10/12   

 

Sch I-5



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   32.    ABSHE 2004-HE2    Pooling and Servicing Agreement, dated as of
April 1, 2004, among ASSET BACKED SECURITIES CORPORATION, as Depositor, DLJ
MORTGAGE CAPITAL, INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer, and
WELLS FARGO BANK, N.A., as Trustee.      1/19/12    33.    ABSHE 2006-HE2   
Pooling and Servicing Agreement, dated as of March 1, 2004, among ASSET BACKED
SECURITIES CORPORATION, as Depositor, DLJ MORTGAGE CAPITAL, INC., as Seller,
HOMEQ SERVICING CORPORATION, as Servicer, MORTGAGERAMP, INC., as Loan
Performance Advisor, and U.S. BANK, NATIONAL ASSOCIATION, as Trustee.     
1/18/12    34.    ACE 2004-RM1    Pooling and Servicing Agreement, dated as of
July 1, 2004, among ACE SECURITIES CORP., as Depositor, HOMEQ SERVICING
CORPORATION, as Servicer, WELLS FARGO BANK, N.A., as Master Servicer and
Securities Administrator, and HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee.
     1/18/12    35.    GSAMP 2004-FM1    Pooling and Servicing Agreement, dated
as of January 1, 2004, among GS MORTGAGE SECURITIES CORP., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee.      1/18/12    36.    GSAMP 2004-FM2    Pooling and Servicing
Agreement, dated as of March 1, 2004, among GS MORTGAGE SECURITIES CORP., as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Trustee.      1/18/12    37.    EMLT 2004-1    Pooling
and Servicing Agreement, dated as of February 15, 2004, among FINANCIAL ASSET
SECURITIES CORP., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.      1/17/12    38.    FFML
2004-FFH1    Pooling and Servicing Agreement, dated as of March 1, 2004, among
FINANCIAL ASSET SECURITIES CORP., as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee.      1/17/12
   39.    SVHE 2004-1    Pooling and Servicing Agreement, dated as of August 1,
2004, among FINANCIAL ASSET SECURITIES CORP., as Depositor, HOMEQ SERVICING
CORPORATION, as a Servicer, SAXON MORTGAGE SERVICES, INC., as a Servicer, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.      1/17/12   

 

Sch I-6



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   40.    FINA 2004-2    Pooling and Servicing Agreement, dated as of August
1, 2004, among FINANCIAL ASSET SECURITIES CORP., as Depositor, HOMEQ SERVICING
CORPORATION, as Servicer, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.
     1/17/12    41.    SVHE 2005-CTX1    Pooling and Servicing Agreement, dated
as of November 1, 2005, among FINANCIAL ASSET SECURITIES CORP., as Depositor,
CENTEX HOME EQUITY COMPANY, LLC, as a Servicer, HOMEQ SERVICING CORPORATION, as
a Servicer, and JPMORGAN CHASE BANK, N.A., as Trustee.      1/17/12    42.   
SAIL 2004-4    Securitization Servicing Agreement, dated as of May 1, 2004,
among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as
Servicer, AURORA LOAN SERVICES INC., as Master Servicer, and LASALLE BANK
NATIONAL ASSOCIATION, as Trustee.      1/10/12    43.    SAIL 2004-7   
Securitization Servicing Agreement, dated as of July 1, 2004, among LEHMAN
BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer,
WELLS FARGO BANK, N.A., as Master Servicer, and LASALLE BANK NATIONAL
ASSOCIATION, as Trustee.      1/18/12    44.    FHLT 2004-3    Securitization
Servicing Agreement, dated as of October 1, 2004, among LEHMAN BROTHERS HOLDINGS
INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer, WELLS FARGO BANK,
N.A., as Master Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee.     
1/18/12    45.    SAIL 2005-7    Securitization Servicing Agreement, dated as of
July 1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S.
BANK NATIONAL ASSOCIATION, as Trustee.      1/10/12    46.    SAIL 2006-3   
Securitization Servicing Agreement, dated as of June 1, 2006, among LEHMAN
BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer,
WELLS FARGO BANK, N.A., as Master Servicer, and U.S. BANK NATIONAL ASSOCIATION,
as Trustee.      1/10/12   

 

Sch I-7



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   47.    SAIL 2006-4    Securitization Servicing Agreement, dated as of
June 1, 2006, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S.
BANK NATIONAL ASSOCIATION, as Trustee.      1/10/12    48.    SASC 2006-BC2   
Securitization Servicing Agreement, dated as of August 1, 2006, among LEHMAN
BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer,
WELLS FARGO BANK, N.A., as Master Servicer, and U.S. BANK NATIONAL ASSOCIATION,
as Trustee.      1/10/12    49.    SASC 2006-W1A    Securitization Servicing
Agreement, dated as of August 1, 2006, among LEHMAN BROTHERS HOLDINGS INC., as
Seller, HOMEQ SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as
Master Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee.      1/10/12   
50.    SASC 2006-BC5    Securitization Servicing Agreement, dated as of November
1, 2006, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, WELLS FARGO BANK, N.A., as Master Servicer, and U.S.
BANK NATIONAL ASSOCIATION, as Trustee.      1/10/12    51.    SASC 2007-BC2   
Securitization Servicing Agreement, dated as of February 1, 2007, among LEHMAN
BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer,
AURORA LOAN SERVICES LLC, as Master Servicer, and U.S. BANK NATIONAL
ASSOCIATION, as Trustee.      1/10/12    52.    SASC 2007-EQ1    Securitization
Servicing Agreement, dated as of April 1, 2007, among LEHMAN BROTHERS HOLDINGS
INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES
LLC, as Master Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee.     
1/10/12    53.    SAIL 2005-HE1    Securitization Servicing Agreement, dated as
of July 1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S.
BANK NATIONAL ASSOCIATION, as Trustee.      1/10/12   

 

Sch I-8



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   54.    SAIL 2005-HE2    Securitization Servicing Agreement, dated as of
July 1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S.
BANK NATIONAL ASSOCIATION, as Trustee.      1/10/12    55.    SAIL 2005-HE3   
Securitization Servicing Agreement, dated as of July 1, 2005, among LEHMAN
BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer,
AURORA LOAN SERVICES LLC, as Master Servicer, and U.S. BANK NATIONAL
ASSOCIATION, as Trustee.      1/10/12    56.    SAIL 2005-8    Securitization
Servicing Agreement, dated as of September 1, 2005, among LEHMAN BROTHERS
HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer, AURORA LOAN
SERVICES LLC, as Master Servicer, and U.S. BANK NATIONAL ASSOCIATION, as
Trustee.      1/10/12    57.    SASC 2005-AR1    Securitization Servicing
Agreement, dated as of November 1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as
Seller, HOMEQ SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as
Master Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee.      1/10/12   
58.    SAIL 2005-11    Securitization Servicing Agreement, dated as of December
1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S.
BANK NATIONAL ASSOCIATION, as Trustee.      1/10/12    59.    SAIL 2006-2   
Securitization Servicing Agreement, dated as March 1, 2006, among LEHMAN
BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer,
AURORA LOAN SERVICES LLC, as Master Servicer, and U.S. BANK NATIONAL
ASSOCIATION, as Trustee.      1/10/12    60.    MLMI 2004-WMC1    Pooling and
Servicing Agreement, dated as of January 1, 2004, among MERRILL LYNCH MORTGAGE
INVESTORS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and
WELLS FARGO BANK, N.A., as Trustee.      1/18/12    61.    FFML 2004-FF1   
Pooling and Servicing Agreement, dated as of February 1, 2004, among MERRILL
LYNCH MORTGAGE INVESTORS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, and WELLS FARGO BANK, N.A., as Trustee.      1/18/12   

 

Sch I-9



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   62.    MLMI 2004-WMC2    Pooling and Servicing Agreement, dated as of
March 1, 2004, among MERRILL LYNCH MORTGAGE INVESTORS, INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK, N.A., as Trustee.     
1/18/12    63.    MLMI 2004-WMC3    Pooling and Servicing Agreement, dated as of
April 1, 2004, among MERRILL LYNCH MORTGAGE INVESTORS, INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK, N.A., as Trustee.     
1/18/12    64.    MLMI 2004-WMC4    Pooling and Servicing Agreement, dated as of
June 1, 2004, among MERRILL LYNCH MORTGAGE INVESTORS, INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK, N.A., as Trustee.     
1/18/12    65.    MLMI 2004-WMC5    Pooling and Servicing Agreement, dated as of
October 1, 2004, among MERRILL LYNCH MORTGAGE INVESTORS, INC., as Depositor,
HOMEQ SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK, N.A., as
Trustee.      1/18/12    66.    MSAC 2003-NC5    Pooling and Servicing
Agreement, dated as of May 1, 2003, by and between MORGAN STANLEY ABS CAPITAL I
INC., HOMEQ SERVICING CORPORATION, NC CAPITAL CORPORATION, DEUTSCHE BANK
NATIONAL TRUST COMPANY      1/17/12    67.    MSAC 2003-NC6    Pooling and
Servicing Agreement, dated as of June 1, 2003, by and between MORGAN STANLEY ABS
CAPITAL I INC., HOMEQ SERVICING CORPORATION, NC CAPITAL CORPORATION, DEUTSCHE
BANK NATIONAL TRUST COMPANY      1/18/12    68.    MSAC 2003-NC7    Pooling and
Servicing Agreement, dated as of July 1, 2003, as amended, as of as of April 14,
2005, by and between MORGAN STANLEY ABS CAPITAL I INC., HOMEQ SERVICING
CORPORATION, NC CAPITAL CORPORATION, DEUTSCHE BANK NATIONAL TRUST COMPANY     
1/18/12    69.    MSAC 2003-NC9    Pooling and Servicing Agreement, dated as of
August 1, 2003, by and between MORGAN STANLEY ABS CAPITAL I INC., HOMEQ
SERVICING CORPORATION, NC CAPITAL CORPORATION, DEUTSCHE BANK NATIONAL TRUST
COMPANY, ACE GUARANTY CORP.      1/18/12    70.    MSAC 2004-NC1    Pooling and
Servicing Agreement, dated as of January 1, 2004, among MORGAN STANLEY ABS
CAPITAL I INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer,
NC CAPITAL CORPORATION, as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee.      1/18/12   

 

Sch I-10



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date   71.    MSAC 2004-HE2    Pooling and Servicing Agreement, dated as of
April 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE HOME LOANS SERVICING
LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, AAMES CAPITAL
CORPORATION, ACCREDITED HOME LENDERS, INC., NC CAPITAL CORPORATION, and DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee.      1/18/12    72.    MSAC 2004-NC4   
Pooling and Servicing Agreement, dated as of May 1, 2004, among MORGAN STANLEY
ABS CAPITAL I INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, NC
CAPITAL CORPORATION, as Responsible Party and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee.      1/18/12    73.    MSAC 2004-HE3    Pooling and
Servicing Agreement, dated as of May 1, 2004, among MORGAN STANLEY ABS CAPITAL I
INC., as Depositor, CHASE MANHATTAN MORTGAGE CORPORATION, as a Servicer, HOMEQ
SERVICING CORPORATION, as a Servicer, AAMES CAPITAL CORPORATION, ACCREDITED HOME
LENDERS, INC., NC CAPITAL CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Trustee.      1/18/12    74.    MSAC 2004-HE4    Pooling and Servicing
Agreement, dated as of June 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as
Depositor, CHASE MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE HOME
LOANS SERVICING LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
AAMES CAPITAL CORPORATION, ACCREDITED HOME LENDERS, INC., NC CAPITAL
CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.      1/18/12
  

 

Sch I-11



--------------------------------------------------------------------------------

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 75.    MSAC 2004-HE5    Pooling and Servicing Agreement, dated as of
July 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE HOME LOANS SERVICING
LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, ACCREDITED HOME
LENDERS, INC., NC CAPITAL CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Trustee.    1/18/12 76.    MSAC 2004-NC6    Pooling and Servicing Agreement,
dated as of July 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
CHASE MANHATTAN MORTGAGE CORPORATION, as a Servicer, HOMEQ SERVICING
CORPORATION, as a Servicer, NEW CENTURY MORTGAGE CORPORATION, as a Servicer, NC
CAPITAL CORPORATION, as Responsible Party and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee.    1/18/12 77.    MSAC 2004-WMC1    Pooling and Servicing
Agreement, dated as of July 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, WMC MORTGAGE CORP., as
Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.   
1/18/12 78.    MSAC 2004-HE6    Pooling and Servicing Agreement, dated as of
August 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE HOME LOANS SERVICING
LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, ACCREDITED HOME
LENDERS, INC., NC CAPITAL CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Trustee.    1/18/12 79.    MSAC 2004-NC7    Pooling and Servicing Agreement,
dated as of August 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as
Depositor, CHASE MANHATTAN MORTGAGE CORPORATION, as a Servicer, HOMEQ SERVICING
CORPORATION, as a Servicer, NEW CENTURY MORTGAGE CORPORATION, as a Servicer, NC
CAPITAL CORPORATION, as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee.    1/18/12

 

Sch I-12



--------------------------------------------------------------------------------

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 80.    MSAC 2004-HE7    Pooling and Servicing Agreement, dated as of
August 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE HOME LOANS SERVICING
LP, as a Servicer, NEW CENTURY MORTGAGE CORPORATION, as a Servicer, HOMEQ
SERVICING CORPORATION, as a Servicer, AAMES CAPITAL CORPORATION, MILA, INC., NC
CAPITAL CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.   
1/18/12 81.    MSAC 2004-WMC2    Pooling and Servicing Agreement, dated as of
August 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, WMC MORTGAGE CORP., as Responsible Party,
and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.    1/18/12 82.    MSHEL
2005-1    Pooling and Servicing Agreement, dated as of January 1, 2005, among
MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE HOME FINANCE LLC, as a
Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, FIRST NLC FINANCIAL
SERVICES, LLC, MILA, INC., and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.
   1/18/12 83.    MSAC 2005-HE1    Pooling and Servicing Agreement, dated as of
January 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, OPTION ONE MORTGAGE
CORPORATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
NC CAPITAL CORPORATION, ACCREDITED HOME LENDERS, INC., DECISION ONE MORTGAGE
COMPANY LLC, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian, and DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee.    1/18/12 84.    MSAC 2005-NC1   
Pooling and Servicing Agreement, dated as of February 1, 2005, among MORGAN
STANLEY ABS CAPITAL I INC., as Depositor, HOMEQ SERVICING CORPORATION, as a
Servicer, CHASE HOME FINANCE LLC, as a Servicer, NEW CENTURY MORTGAGE
CORPORATION, as a Servicer, NC CAPITAL CORPORATION, as Responsible Party, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.    1/18/12

 

Sch I-13



--------------------------------------------------------------------------------

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 85.    MSAC 2005- HE2    Pooling and Servicing Agreement, dated as of
March 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, OPTION ONE MORTGAGE
CORPORATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
NC CAPITAL CORPORATION, ACCREDITED HOME LENDERS, INC., DECISION ONE MORTGAGE
COMPANY LLC, AAMES CAPITAL CORPORATION, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.    1/18/12
86.    MSHEL 2005-2    Pooling and Servicing Agreement, dated as of May 1, 2005,
among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as a Servicer, COUNTRYWIDE HOME LOANS SERVICING LP, as a
Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, ACCREDITED HOME LENDERS,
INC., as a Responsible Party, FIRST NLC FINANCIAL SERVICES, LLC, as a
Responsible Party, MILA, INC., as a Responsible Party, and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee.    1/18/12 87.    MSAC 2005-HE3    Pooling
and Servicing Agreement, dated as of July 1, 2005, among MORGAN STANLEY ABS
CAPITAL I INC., as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
Servicer and Securities Administrator, COUNTRYWIDE HOME LOANS SERVICING LP, as a
Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, WMC MORTGAGE CORP.,
NC CAPITAL CORPORATION, ACCREDITED HOME LENDERS, INC., DECISION ONE MORTGAGE
COMPANY LLC, LASALLE BANK NATIONAL ASSOCIATION, as Custodian, and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee.    1/18/12 88.    MSAC 2005-HE4    Pooling
and Servicing Agreement, dated as of August 1, 2005, among MORGAN STANLEY ABS
CAPITAL I INC., as Depositor, COUNTRYWIDE HOME LOANS SERVICING LP, as a
Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, WMC MORTGAGE CORP.,
ACCREDITED HOME LENDERS, INC., DECISION ONE MORTGAGE COMPANY LLC, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Trustee and as a Custodian, LASALLE BANK NATIONAL
ASSOCIATION, as a Custodian, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as a
Custodian.    1/18/12

 

Sch I-14



--------------------------------------------------------------------------------

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 89.    MSHEL 2005-3    Pooling and Servicing Agreement, dated as of
August 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as
a Servicer, MILA, INC., as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee.    1/18/12 90.    MSAC 2005-HE5    Pooling and Servicing
Agreement, dated as of October 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC.,
as Depositor, COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a
Servicer, WMC MORTGAGE CORP., NC CAPITAL CORPORATION, DECISION ONE MORTGAGE
COMPANY LLC, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee and as a
Custodian, LASALLE BANK NATIONAL ASSOCIATION, as a Custodian and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as a Custodian.    1/18/12 91.    MSHEL 2005-4   
Pooling and Servicing Agreement, dated as of November 1, 2005, among MORGAN
STANLEY ABS CAPITAL I INC., as Depositor, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, FIRST
NLC FINANCIAL SERVICES, LLC, as Responsible Party, DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee, and LASALLE BANK NATIONAL ASSOCIATION, as Custodian.   
1/18/12 92.    MSAC 2005-HE6    Pooling and Servicing Agreement, dated as of
November 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
WMC MORTGAGE CORP., NC CAPITAL CORPORATION, DECISION ONE MORTGAGE COMPANY LLC,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Custodian, LASALLE BANK NATIONAL
ASSOCIATION, as a Custodian, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee.    1/18/12

 

Sch I-15



--------------------------------------------------------------------------------

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 93.    MSAC 2005-HE7    Pooling and Servicing Agreement, dated as of
December 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
WMC MORTGAGE CORP., NC CAPITAL CORPORATION, DECISION ONE MORTGAGE COMPANY LLC,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Custodian, LASALLE BANK NATIONAL
ASSOCIATION, as a Custodian and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee.    1/18/12 94.    MSHEL 2006-1    Pooling and Servicing Agreement,
dated as of January 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, DECISION ONE MORTGAGE
COMPANY, LLC, FIRST NLC FINANCIAL SERVICES, LLC, DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee, and LASALLE BANK NATIONAL ASSOCIATION, as Custodian.   
1/18/12 95.    MSAC 2006-NC1    Pooling and Servicing Agreement, dated as of
January 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as
a Servicer, NC CAPITAL CORPORATION, as Responsible Party, and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee.    1/18/12 96.    MSHEL 2006-2    Pooling
and Servicing Agreement, dated as of March 1, 2006, among MORGAN STANLEY ABS
CAPITAL I INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, FIRST
NLC FINANCIAL SERVICES, LLC, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee.    1/18/12 97.    MSAC 2006-NC3    Pooling and Servicing Agreement,
dated as of April 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as
Depositor, WELLS FARGO BANK, N.A., as a Servicer, HOMEQ SERVICING CORPORATION,
as a Servicer, NC CAPITAL CORPORATION, as Responsible Party, and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee.    1/18/12

 

Sch I-16



--------------------------------------------------------------------------------

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 98.    MSAC 2006-HE2    Pooling and Servicing Agreement, dated as of
April 1, 2006, among MORGAN STANLEY CAPITAL I INC., as Depositor, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Securities Administrator, as a Servicer and as a
Custodian, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Servicer, HOMEQ
SERVICING CORPORATION, as a Servicer, WMC MORTGAGE CORP., as a Responsible
Party, DECISION ONE MORTGAGE COMPANY, LLC, as a Responsible Party, DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee, and LASALLE BANK NATIONAL ASSOCIATION, as a
Custodian.    1/18/12 99.    MSAC 2006-HE3    Pooling and Servicing Agreement,
dated as of May 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Servicer and as a Custodian, HOMEQ
SERVICING CORPORATION, as a Servicer, NC CAPITAL CORPORATION, as a Responsible
Party, WMC MORTGAGE CORP., as a Responsible Party, DECISION ONE MORTGAGE
COMPANY, LLC, as a Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee, and LASALLE BANK NATIONAL ASSOCIATION, as a Custodian.    1/18/12 100.
   MSHEL 2006-3    Pooling and Servicing Agreement, dated as of May 1, 2006,
among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, HOMEQ SERVICING
CORPORATION, as a Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Servicer, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Servicer, FIRST NLC
FINANCIAL SERVICES, LLC, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee.
   1/18/12 101.    MSAC 2006-HE5    Pooling and Servicing Agreement, dated as of
June 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, COUNTRYWIDE
HOME LOANS SERVICING LP, as a Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Servicer and as a Custodian, HOMEQ SERVICING CORPORATION, as a Servicer,
NEW CENTURY MORTGAGE CORPORATION, as a Servicer, NC CAPITAL CORPORATION, as a
Responsible Party, WMC MORTGAGE CORP., as a Responsible Party, DECISION ONE
MORTGAGE COMPANY, LLC, as a Responsible Party, DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee, and LASALLE BANK NATIONAL ASSOCIATION, as a Custodian.   
1/18/12

 

Sch I-17



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 102.    MSIX 2006-1    Pooling and Servicing Agreement, dated as of June 1,
2006, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Master Servicer, as Securities Administrator and as a
Servicer, SAXON MORTGAGE SERVICES, INC., as a Servicer, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
FIRST NLC FINANCIAL SERVICES, LLC, as a Responsible Party, DECISION ONE MORTGAGE
COMPANY, LLC, as a Responsible Party, WMC MORTGAGE CORP., as a Responsible
Party, IXIS REAL ESTATE CAPITAL INC., and DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Trustee.    1/18/12 103.    PCHLT 2004-1    Pooling and Servicing Agreement,
dated as of April 1, 2004, among PEOPLE’S CHOICE HOME LOAN SECURITIES CORP.,
HOMEQ SERVICING CORPORATION, as Servicer, WELLS FARGO BANK, N.A., as Master
Servicer and Securities Administrator, and HSBC BANK USA, NATIONAL ASSOCIATION,
as Trustee.    1/18/12 104.    MABS 2004-WMC2    Pooling and Servicing
Agreement, dated as of July 1, 2004, among MORTGAGE ASSET SECURITIZATION
TRANSACTIONS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and
U.S. BANK NATIONAL ASSOCIATION, as Trustee.    1/18/12 105.    MABS 2004-FRE1   
Pooling and Servicing Agreement dated as of July 1, 2004, among MORTGAGE ASSET
SECURITIZATION TRANSACTIONS, INC., HOMEQ SERVICING CORPORATION AND U.S. BANK
NATIONAL ASSOCIATION    1/18/12 106.    MABS 2004-WMC3    Pooling and Servicing
Agreement, dated as of December 1, 2004, among MORTGAGE ASSET SECURITIZATION
TRANSACTIONS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and
U.S. BANK NATIONAL ASSOCIATION as Trustee.    1/18/12 107.    MABS 2005-FRE1   
Pooling and Servicing Agreement, dated as of November 1, 2005, among MORTGAGE
ASSET SECURITIZATION TRANSACTIONS, INC., as Depositor, HOMEQ SERVICING
CORPORATION, as Servicer, and U.S. BANK NATIONAL ASSOCIATION as Trustee.   
1/18/12

 

Sch I-18



--------------------------------------------------------------------------------

 

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 108.    MABS 2006-WMC1    Pooling and Servicing Agreement, dated as of
March 1, 2006, among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, WELLS FARGO BANK, N.A., as
Master Servicer, Trust Administrator and Custodian, and U.S. BANK NATIONAL
ASSOCIATION as Trustee.    1/17/12 109.    MABS 2006-HE3    Pooling and
Servicing Agreement, dated as of August 1, 2006, among MORTGAGE ASSET
SECURITIZATION TRANSACTIONS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, WELLS FARGO BANK, N.A., as Master Servicer, Trust Administrator and
Custodian, and U.S. BANK NATIONAL ASSOCIATION as Trustee.    1/17/12 110.   
MABS 2006-NC2    Pooling and Servicing Agreement, dated as of September 1, 2006,
among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, WELLS FARGO BANK, N.A., as Master Servicer
and Trust Administrator, and U.S. BANK NATIONAL ASSOCIATION as Trustee.   
1/17/12 111.    MABS 2006-HE4    Pooling and Servicing Agreement, dated as of
November 1, 2006, among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as
Depositor, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer,
WELLS FARGO BANK, N.A., as Servicer, Master Servicer, Trust Administrator and
Custodian, and U.S. BANK NATIONAL ASSOCIATION as Trustee.    1/17/12 112.   
MABS 2006-NC3    Pooling and Servicing Agreement, dated as of December 1, 2006,
among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as Depositor, BARCLAYS
CAPITAL REAL ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer, WELLS FARGO BANK,
N.A., as Master Servicer and Trust Administrator, and U.S. BANK NATIONAL
ASSOCIATION as Trustee.    1/17/12

 

Sch I-19



--------------------------------------------------------------------------------

    

Short Form

Deal Name

   Subject Servicing Agreement    Monthly
Reporting
Date 113.    MABS 2006-HE5    Pooling and Servicing Agreement, dated as of
December 1, 2006, among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as
Depositor, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer,
WELLS FARGO BANK, N.A., as Master Servicer, Trust Administrator and Custodian,
and U.S. BANK NATIONAL ASSOCIATION as Trustee.    1/17/12 114.    MABS 2007-HE1
   Pooling and Servicing Agreement, dated as of May 1, 2007, among MORTGAGE
ASSET SECURITIZATION TRANSACTIONS, INC., as Depositor, BARCLAYS CAPITAL REAL
ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer, WELLS FARGO BANK, N.A., as
Servicer, Master Servicer, Trust Administrator and Custodian, and U.S. BANK
NATIONAL ASSOCIATION as Trustee.    1/17/12 115.    MABS 2007-HE2    Pooling and
Servicing Agreement, dated as of August 1, 2007, among MORTGAGE ASSET
SECURITIZATION TRANSACTIONS, INC., as Depositor, OPTION ONE MORTGAGE
CORPORATION, as a Servicer, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A HOMEQ
SERVICING, as a Servicer, WELLS FARGO BANK, N.A., as Master Servicer, Trust
Administrator and Custodian, and U.S. BANK NATIONAL ASSOCIATION as Trustee.   
1/17/12 116.    WMLT 2005-WMC1    Pooling and Servicing Agreement, dated as of
September 1, 2005, among WACHOVIA MORTGAGE LOAN TRUST, LLC, as Depositor,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Certificate Administrator and Custodian,
HOMEQ SERVICING CORPORATION, as Servicer, and U.S. BANK NATIONAL ASSOCIATION, as
Trustee.    1/18/12

 

Sch I-20



--------------------------------------------------------------------------------

SCHEDULE II

RETAINED SERVICING FEE PERCENTAGE

 

From Month1

  

To Month

  

Retained Fee

1    3    32.5 bps 4    6    31.0 bps 7    12    29.5 bps 13    18    27.5 bps
19    24    27.5 bps 25    30    27.5 bps 31    36    27.5 bps 37    42    27.5
bps 43    48    27.5 bps 49    54    27.5 bps 55    60    27.5 bps 61    66   
27.5 bps 67    72    27.5 bps

 

 

1 

Starting with March, 2012 (provided that the percentage for the first month will
also apply to any partial period in February, 2012).

 

Sch II-1



--------------------------------------------------------------------------------

SCHEDULE III

TARGET RATIO SCHEDULE

 

Month2    Target Advance Ratio 1    2.74% 2    2.67% 3    2.61% 4    2.54% 5   
2.48% 6    2.42% 7    2.36% 8    2.30% 9    2.24% 10    2.18% 11    2.13% 12   
2.08% 13    2.02% 14    2.00% 15    2.00% 16    2.00% 17    2.00% 18    2.00% 19
   2.00% 20    2.00% 21    2.00% 22    2.00% 23    2.00% 24    2.00% 25    2.00%
26    2.00% 27    2.00% 28    2.00% 29    2.00% 30    2.00% 31    2.00% 32   
2.00%

 

 

2 

Starting with March, 2012 (provided that the percentage for the first month will
also apply to any partial period in February, 2012).

 

Sch III-1



--------------------------------------------------------------------------------

 

Month2    Target Advance Ratio 33    2.00% 34    2.00% 35    2.00% 36    2.00%
37    2.00% 38    2.00% 39    2.00% 40    2.00% 41    2.00% 42    2.00% 43   
2.00% 44    2.00% 45    2.00% 46    2.00% 47    2.00% 48    2.00% 49    2.00% 50
   2.00% 51    2.00% 52    2.00% 53    2.00% 54    2.00% 55    2.00% 56    2.00%
57    2.00% 58    2.00% 59    2.00% 60    2.00% 61    2.00% 62    2.00% 63   
2.00% 64    2.00% 65    2.00% 66    2.00% 67    2.00% 68    2.00% 69    2.00% 70
   2.00% 71    2.00% 72    2.00%

 

Sch III-2